COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


TRINITY EAGLEFORD SERVICES, LLC,                           §
and FRANCIS MONTAGUE, Individually,                                          No. 08-20-00166-CV
                                                           §
                                       Appellants,                              Appeal from the
                                                           §
    v.                                                                         51st District Court
                                                           §
    BIG COUNTRY EQUIPMENT                                               of Tom Green County, Texas1
    RENTALS AND SALES, LLC,                                §
                                                                               (TC# A190552C)
                                       Appellee.           §


                                         MEMORANDUM OPINION

           Appellants Trinity Eagleford Services, LLC, and Francis Montague have filed an

unopposed motion to voluntarily dismiss this appeal. See TEX.R.APP.P. 42.1(a)(1) (governing

voluntary dismissals in civil cases). The motion is granted, and this appeal is dismissed. Costs of

the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).


                                                       JEFF ALLEY, Chief Justice

September 30, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.